ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1986-06-27_JUD_01_ME_06_EN.txt. 192

SEPARATE OPINION OF JUDGE SETTE-CAMARA

Since I have voted against subparagraph (1) of paragraph 292 of the
Judgment, I feel myself obliged to append this separate opinion stating my
reasons.

During the previous proceedings relating to the jurisdiction and admis-
sibility of the Nicaraguan Application of 9 April 1984, the multilateral
treaty reservation attached to the 26 August 1946 United States Declara-
tion of Acceptance of the Court’s jurisdiction under Article 36, para-
graph 2, of the Statute was subjected to thorough and detailed discussion,
leading to the decision of the Court in the Judgment of 26 November 1984.
The two Parties in their arguments examined the reservation in all its
aspects, and weighed all possible interpretations of its rather nebulous
wording and the consequences of its application.

It should be recalled that the reservation is contained in proviso (c) to the
Declaration, which excludes from the operation of the clause

“disputes arising under a multilateral treaty, unless (1) all parties to
the treaty affected by the decision are also parties to the case before
the Court, or (2) the United States of America specially agrees to
jurisdiction” (.C.J. Yearbook 1984-1985, p. 100).

Five member States have appended a similar reservation to their Decla-
rations of Acceptance, namely, El Salvador, India, Malta, Pakistan and the
Philippines. However, only the reservations of Pakistan and Malta include
the wording appearing in the United States reservation “all parties to the
treaty affected by the decision”. The reservations of El Salvador, India and
the Philippines exclude disputes arising from the interpretation or appli-
cation of a multilateral treaty unless all the parties to the treaty are also
parties in the case before the Court (/.C.J. Yearbook 1984-1985, pp. 75, 78
and 92 respectively). Of course the latter version of the reservation is
broader in scope, because, if the multilateral treaty reservation were to be
applied as it appears in the Indian, Philippine and Salvadorian formu-
lations, al} the States parties to a multilateral convention would have to
appear before the Court together with the original parties in the case. It is
difficult to see how the reservation could apply to universal treaties such as
the Charter of the United Nations, or even treaties of a regiona! ambit,
such as the Charter of the Organization of American States — both in cause
in the Nicaraguan Application — because that would amount to bringing
before the Court the entire membership of the United Nations, and the
regional organization itself.

182
193 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. SETTE-CAMARA)

The multilateral treaty reservation has been widely criticized by publi-
cists ever since the 1946 United States Declaration was deposited with the
Secretary-General of the United Nations. Indeed several writers, including
some eminent American scholars, have considered it ambiguous, redun-
dant and superfluous. Counsel for the United States recognized the doubts
connected with the ambiguity of its formulation (hearing of 15 October
1984, afternoon) :

“As the United States indicated in its Counter-Memorial, scholars
discussing the reservation at the time of its inclusion in the declaration
disagreed about whether the reservation required the presence before
the Court of all treaty parties, or only of those treaty parties that
would be affected by the Court’s decision.”

Moreover, at that time, there were also doubts as to the unclear wording
of the proviso, especially as to whether it referred to “the treaty affected”
or to “all parties affected”.

In the present case the United States, while participating in its previous
stages, has had the opportunity to clarify its construction of the meaning of
the reservation. The United States Counter-Memorial contended in para-
graph 252 (p. 105):

“The Court may, therefore, exercise jurisdiction over Nicaragua’s
claims consistent with the multilateral treaty reservation only if all
treaty parties affected by a prospective decision of the Court are also
parties to the case.”

And in paragraph 253 (p. 105) it spelled out the “specific concerns”
behind the reservation :

“The multilateral treaty reservation reflects three specific con-
cerns : (1) the United States does not wish to have its legal rights and
obligations under multilateral treaties adjudicated with respect to a
multilateral dispute unless the rights and obligations of a// the treaty
parties involved in that dispute will also be adjudicated ; (2) adjudi-
cation of bilateral aspects of a multilateral dispute is potentially
unjust in so far as absent States may have sole possession of facts and
documents directly relevant to the rights of the parties to the adju-
dication inter se ; and (3) adjudication of bilateral aspects of a mul-
tilateral dispute will inevitably affect the legal rights and practical
interests of the absent States.”

183
194 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. SETTE-CAMARA)

This threefold description of the reasons inspiring the reservation is not
altogether convincing. As to the first point, it would indeed be extraordi-
nary if a State making a declaration of acceptance of the Court’s juris-
diction were to append to it reservations to protect the rights and interests
of third States.

In his separate opinion to the Judgment of 26 November 1984 Judge
Ruda rightly observes :

“it does not seem logical that a State submitting a declaration accept-
ing the compulsory jurisdiction of the Court, but excluding certain
matters affecting its own interests from the jurisdiction, should act on
behalf of third States” U.C.J. Reports 1984, p. 456, para. 22).

The second point is equally unpersuasive. The “sole possession of facts
and documents” by a third State is outside the competence of the Court to
appraise. And this specific knowledge has nothing to do with participation
in a multilateral treaty. It is possible that a State which is not a party to the
treaty might possess such “facts and documents”. Thirdly, it is certainly
not true that “adjudication of bilateral aspects of a multilateral dispute will
inevitably affect the legal rights and practical interests of the absent States”
(emphasis added). It might, or might not, affect them. In the November
1984 Judgment the Court itself gave a specific example of a possible
situation in which there would be no third State affected by the deci-
sion :

“By way of example we may take the hypothesis that if the Court
were to decide to reject the Application of Nicaragua on the facts,
there would be no third State’s claim to be affected.” (.C.J. Reports
1984, p. 425, para. 75.)

In the Judgment of 26 November 1984 the Court dealt extensively with
the multilateral treaty reservation in paragraphs 72 to 76 (Z.C.J. Reports
1984, pp. 424-426). Having recognized the obscurity of the wording of the
proviso, and referred to the difficulties of interpretation which can be
traced back to its drafting, and having weighed up the meaning of similar
reservations on the part of other States, the Court found, in paragraph 73,
that in no way could the reservation bar adjudication, because Nicaragua’s
Application relied not only on conventional law but also on violation of a
number of principles of customary and general international law, such as
the non-use of force, non-intervention, respect for the independence and
territorial integrity of States and freedom of navigation. These principles
are valid and binding in themselves, even if they have been enshrined in the
provisions of multilateral treaties. The Court observes that the States to
which the argument of the United States refers, the neighbours of Nica-
ragua, namely, Costa Rica, Honduras and El Salvador, have all made
declarations of acceptance of the Court’s jurisdiction and could at any time

184
195 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. SETTE-CAMARA)

institute proceedings against Nicaragua if they felt their rights and inter-
ests to be in jeopardy. They could also resort to the incidental procedure of
intervention under Article 62 or 63 of the Statute (.C.J. Reports 1984,
p. 425). Indeed, when considering the Declaration of Intervention filed by
El Salvador on 15 August 1984 — which was rejected as untimely, because
of the fact that the Court was entertaining the jurisdictional phase of the
proceedings —, the Court did preserve the rights of El Salvador to intervene
on the merits. But El Salvador did not use these rights. Nor did Honduras
and Costa Rica, the only States that could possibly be affected by a
decision of the Court in the current case.

The 1984 Judgment emphasized in paragraph 75 that : “it is only when
the general lines of the judgment to be given become clear that the States
‘affected’ could be identified” (1 C.J. Reports 1984, p. 425).

Therefore the question whether other States are affected by the Judg-
ment could only be finally settled during the merits phase of the Judgment.
That is why the Court, considering that the former procedure of joinder of
preliminary objections to the merits has been done away with as from the
1972 revision of the Rules of Court, decided to resort to Article 79,
paragraph 7, of the present Rules. The Rule was used for the first time, and
the Court found that

“the objection based on the multilateral treaty reservation of the
United States Declaration of Acceptance does not possess, in the
circumstances of the case, an exclusively preliminary character, and
that consequently it does not constitute an obstacle for the Court
to entertain the proceedings instituted by Nicaragua under the
Application of 9 April 1984” (1 CJ. Reports 1984, pp. 425-426,
para. 76).

The decision of the Court to apply Rule 79, paragraph 7, I submit, is
sound and logical. It is only when the general lines of the Judgment to be
given become clear that the States “affected” can be identified, if they exist
at all. It is a curious situation : the finding as to whether there are third
States parties to the multilateral treaties in question “affected” by the
decision, and which they are, can be established only ex post facto. At the
same time the reservation, although not having an exclusive preliminary
character, remains a preliminary objection to jurisdiction, at least in so far
as one of the sources of the law to be applied will be the multilateral treaties
invoked by Nicaragua in its Application of 9 April 1984.

In these circumstances, the Court feels itself under the obligation to
ascertain whether its jurisdiction is limited by virtue of the reservation in
question (para. 47 of the present Judgment) and does so in a lengthy and
exhaustive manner in paragraphs 47 to 56 of the Judgment.

185
196 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. SETTE-CAMARA)

It should be noted that this is a sui generis procedural situation, because
although the jurisdictional phase of the case has been closed with the
Judgment of 26 November 1984, one question of a preliminary character
(albeit not “exclusively” so) was left pending, and the decision on that
question should determine the law applicable and hence the whole struc-
ture of the Judgment.

The Court starts its examination of the problem by restricting the field to
which the reservation could be applied, in relation to both the multilateral
treaties involved and the States which might potentially be affected. Since
Nicaragua has recognized that the duties and obligations arising from the
Montevideo Convention on the Rights and Duties of States of 26 Decem-
ber 1933, and the Havana Convention on the Rights and Duties of States in
the Event of Civil Strife of 20 February 1928 have been subsumed by the
Charter of the Organization of American States, the Court considers

“that it will be sufficient to examine the position under the two
Charters [the Charter of the United Nations and the Charter of the
Organization of American States], leaving aside the possibility that
the dispute might be regarded as ‘arising’ under either or both of the
other two conventions” (para. 47 of the Judgment).

On the other hand, in spite of the fact that the United States, in the
jurisdictional proceedings, had listed Costa Rica, Honduras and El Sal-
vador as States that could be “affected”, the Court confines its consider-
ation to El Salvador, because :

“It is primarily for the benefit of El Salvador, and to help it to
respond to an alleged armed attack by Nicaragua, that the United
States claims to be exercising a right of collective self-defence, which it
regards as a justification of its own conduct towards Nicaragua.”
(Para. 48.)

I have no objection to the criteria chosen by the Court to restrict the area
of application of the multilateral treaty reservation. In some ways it sim-
plifies the problem, although it is undeniable that Honduras — from whose
territory the contras operate — is as involved in the dispute as El Salvador,
to say the least. But the crux of the question is that the whole of the United
States argument rests on the use of the right of collective self-defence. El
Salvador, in its Declaration of Intervention of 15 August 1984, told the
Court that it considered itself the victim of an armed attack by Nicaragua,
and that it had asked the United States to exercise on its behalf the right of
collective self-defence.

In paragraph 292, subparagraph (2), the Court

“Rejects the justification of collective self-defence maintained by
the United States of America in connection with the military and

186
197 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. SETTE-CAMARA)

paramilitary activities in and against Nicaragua the subject of this
case.”

The justification of collective self-defence, belatedly invoked by the
United States during the proceedings on jurisdiction and admissibility in
1984, if valid, should retroact at least to December 1981 when the above-
mentioned activities actually began. Obviously the rejection of the Court
covers equally the same period. Therefore, collective self-defence never
justified such activities and the decision of the Court in no way changes the
nature and character of the acts of the United States. They were not
justified by collective self-defence and they continue not to be so. Hence, if
there is no change in the actual situation, I do not see how El Salvador can
claim to be “affected” by the decision of the Court. In its argument
Nicaragua never placed in issue the right of El Salvador to receive from the
United States all kind of assistance, military or otherwise (Memorial of
Nicaragua, p. 193, para. 371). Therefore, El Salvador’s rights in this respect
cannot be affected by a decision of the Court in favour of Nicaragua. The
decision of the Court in paragraph 292, subparagraphs (3), (4), (5), (6), (7),
(8). (9), (10) and (11), I submit, could in no way affect the rights or
obligations of El Salvador. The same can be said of the provision in
subparagraph (12), calling on the United States to cease and desist imme-
diately from the acts in question. El Salvador preserves its rights of
receiving full support from the United States for its defence. But it can
hardly be argued that El Salvador can claim a right to the continuance of
direct or indirect military or paramilitary actions of the United States
against Nicaragua, which are unrelated in any way to the territory of El
Salvador. As for subparagraphs (13) and (14) — obligation in respect of
reparation to be paid by the United States —, (15) — form and amount of
reparation, to be settled by the Court — and (16) — calling on the Parties to
settle the dispute by peaceful means —, they have nothing to do with El
Salvador. Therefore the decision of the Court as it stands in the operative
part of the Judgment could in no way “affect” El Salvador such as to
warrant application of the multilateral treaty reservation. In this sense I do
not concur with paragraph 51 of the reasoning. Nor do I agree with the
argument contained in paragraph 53. The distinction between “adversely”
affecting and otherwise, is irrelevant and beside the point. Nothing in the
operative clause of the Judgment could, I submit, “affect” the rights or
obligations of El Salvador either “adversely” or “favourably”.

Likewise, I disagree with the conclusion in paragraph 56 that the Court
is debarred from applying the Charter of the United Nations, as a mul-
tilateral treaty.

Paragraph 55 of the Judgment discusses the same problem of the appli-
cation of the multilateral treaty reservation in relation to the Charter of the
Organization of American States, and especially in regard to Articles 18

187
198 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. SETTE-CAMARA)

and 20 dealing with non-intervention and the non-use of force. The Court
concludes that it must regard itself as without competence to deal with
either of the two claims of breach of the OAS Charter. As to the alleged
violation of Article 18 of the OAS Charter by the United States interven-
tion in the internal or external affairs of Nicaragua, a subject disposed of
by subparagraph (3) of the operative part, I fail to see by what stretch of
imagination such a decision could be said to affect El Salvador.

The so-called Vandenberg Amendment applies to disputes under mul-
tilateral treaties which are also multilateral disputes. The current case is
between the Applicant — Nicaragua — and the Respondent — the United
States of America. Any other State which has any reason to consider that it
might be affected by a Judgment of the Court, and which has jurisdictional
links with the Parties in the case, and with the Applicant in particular, is
free to initiate proceedings of its own or to intervene under Articles 62 and
63 of the Statute. The only relevance of the multilateral treaty reservation
in the merits phase of the proceedings is, I submit, that the Court cannot
ignore the problem of third States parties to multilateral treaties which
might be affected by the Judgment, and should deal with it in the proper
terms, namely that they are free to come before the Court to defend their
rights and interests if they so desire.

Of course the Court cannot ignore the existence of a certain generalized
conflict in the Central American area. Judge Ruda, in his separate opinion
appended to the November 1984 Judgment, dealt with it in these
words :

“It is true that there is a complex and generalized conflict among
Central American countries, but not the whole conflict, with all its
economic, social, political and security aspects, is submitted to the
Court, only the claims of Nicaragua against the United States. Nica-
ragua has not presented any claims against Honduras, El Salvador
and Costa Rica.” U.C.J. Reports 1984, p. 457, para. 24.)

We should abide by the categoric provision of Article 59 of the Statute,
which confines the binding force of the res judicata to the parties in the
case, and consequently bear in mind the fact that the expansion of the
effects of the Judgment, so as to affect a third party, constitutes a departure
from the general rule, and, like any exception, must therefore be founded in
indisputable evidence.

For all these reasons I regret that the Court decided for the application
of the multilateral treaty reservation, thereby precluding recourse to the
Charter of the United Nations and the Charter of the Organization of
American States as sources of the law violated by the Respondent.

I recognize that States which voluntarily deposit declarations of accep-
tance of the jurisdiction of the Court, pursuant to Article 36, paragraph 2,
of the Statute, are free to append to the declaration whatever reservations

188
199 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. SETTE-CAMARA)

they deem necessary. But at the same time, the Court is free, and indeed
bound, to interpret declarations and appended reservations, as it has done
on many occasions.

I submit that the law applied by the Judgment would be clearer and more
precise if we resorted to the specific provisions in issue, and that there is
nothing to prevent us from doing so.

The late regretted Judge Baxter has maintained the superiority of trea-
ties over other sources as evidence of law in very cogent terms :

“The most telling argument for giving the treaty that effect is that it
is superior to all other forms of evidence of the law. In the first place,
the treaty is clear evidence of the will of States, free of the ambiguities
and inconsistencies characteristic of the patchwork of evidence of
State practice that is normally employed in proving the state of
international law.”

And further :

“As one looks at the present state of international law and attempts
to see into the future, it should be quite clear that treaty law will
increasingly gain paramountcy over customary international law.”
(R. R. Baxter, “Treaties and Custom”, Collected Courses of the Hague
Academy of International Law, Vol. 129 (1970-1), pp. 36 and 101.)

It is for the reasons set out above that I have no choice but to vote against
subparagraph (1) of paragraph 292 of the Judgment. But I fully concur
with the rest of the Judgment, as I firmly believe that the non-use of force as
well as non-intervention — the latter as a corollary of equality of States and
self-determination — are not only cardinal principles of customary inter-
national law but could in addition be recognized as peremptory rules of
customary international law which impose obligations on all States.

With regard to the non-use of force, the International Law Commission
in its commentaries on the final articles on the Law of Treaties said :

“the law of the Charter concerning the prohibition of the use of force
in itself constitutes a conspicuous example of a rule in international
law having the character of jus cogens” (International Law Commission
Yearbook, 1966, Vol. IT, p. 247).

As far as non-intervention is concerned, in spite of the uncertainties
which still prevail in the matter of identifying norms of jus cogens, I submit
that the prohibition of intervention would certainly qualify as such, if the
test of Article 53 of the Vienna Convention on the Law of Treaties is
applied. A treaty containing provisions by which States agree to intervene,
directly or indirectly, in the internal or external affairs of any other State

189
200 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. SETTE-CAMARA)

would certainly fall within the purview of Article 53, and should conse-
quently be considered void as conflicting with a peremptory norm of
general international law.

(Signed) José SETTE-CAMARA.

190
